TYSON, J.
There was no error in permitting a nolle prosequi of the first count of the indictment.—Salm v. State, 89 Ala. 58.
Objections were taken to the second count of the indictment by demurrer and motion, directed mainly to the averment “who was then and there a convict sentenced to imprisonment for life for murder in the first degree in the criminal court of Jefferson county, to-wit: the 18th day of March, 1899, and while saicl sentence was yet in force against him,” etc. The count is in conformity to the requirements of section 4859 of the Code, which provides that, “Any convict sentenced to imprisonment for life, who commits murder in the first degree, while such sentence remains in force against him, must on conviction suffer death.”
Nor is there any merit in the objection to the count-involving- the constitutionality of the section above quoted on account of its being class legislation. The punishment imposed by the statute is the only one that could he effectually inflicted. Any less degree of punishment would amount to no punishment at all. This is sufficient to maintain and justify the classifications made by the statute. It is clear that the statute applies alike to all convicts, while under sentence to imprisonment for life who commit murder in the first degree, whether the imprisonment is the result of a conviction for murder in the first degree or any other offense punished by imprisonment for life.
Perhaps, for the purpose of preserving the exceptions reserved to the overruling of the objections to the indictment,'objections were interposed by defendant to the introduction in evidence of the record of his conviction *35and sentence in March, 1899. No grounds were assigned in support of the objections. In other words, they were general. There was no merit in them. The record was competent evidence of his conviction and sentence, and indeed, its introduction was the proper method to prove his conviction and 'sentence. So, too, the testimony offered by the prosecution identifying the defendant as the person named in the record was proper.
There was no error in refusing the written charge requested by defendant.—Avery v. State, 124 Ala. 20.
There being no error in the record, the judgment of conviction must be affirmed. The day for the execution of the defendant having passed, this court appoints as the day for the execution of the sentence under section 5430, ct seg., of the Code, the 28th day of June, 1901.
Affirmed.